
	
		I
		112th CONGRESS
		1st Session
		H. R. 2519
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2011
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Child Soldiers Prevention Act of 2008 to
		  prohibit peacekeeping operations assistance to countries that recruit and use
		  child soldiers.
	
	
		1.Prohibition on peacekeeping
			 operations assistance to countries that recruit and use child soldiers
			(a)In
			 generalSection 404(a) of the
			 Child Soldiers Prevention Act of 2008 (22 U.S.C. 2370c–1(a)) is amended—
				(1)by striking
			 or 541 and inserting , 541, or 551; and
				(2)by striking
			 or 2347 and inserting , 2347, or 2348.
				(b)Effective
			 dateThe amendments made by subsection (a) take effect on the
			 date of the enactment of this Act and apply with respect to amounts made
			 available for assistance under section 551 of the Foreign Assistance Act of
			 1961 that are unobligated or unexpended on or after such date.
			
